DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-16, 19 and 20 are pending. Claims 1-9 and 12-14 are withdrawn. Claims 10, 11, 15, 16, 19 and 20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 11, 15, 16, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 10, 11, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao et al. (JP 2005340668, of which reference is made to the previously provided English machine translation of the disclosure and the Figures provided in the original document .

I.	Regarding claims 10, 11, 15 and 16, Iwao teaches a substrate treating apparatus comprising: a first process chamber to treat a thin film on a substrate comprising a housing (element 5, Figure 1); a substrate support member located in the interior of the housing and configured to support a substrate (element 2, Figure 1); a laser irradiator with a radial width that is smaller than the radius of the substrate to treat a thin film on the substrate by irradiating a laser to the substrate (element 11, Figure 2 and 0012); an ejection member configured to secondarily treat a material that resides after the substrate is treated by the laser, by supplying a treatment liquid to the substrate (element 15, Figure 1 and 0012). Iwao further teaches that the substrate support member is controlled (0078, therefore a controller is inherent) such that the substrate is rotated while the laser is irradiated (0078). Additionally, Iwao teaches a second process chamber configured to secondarily treat a material that resides on the substrate by supplying a treatment liquid to the substrate that has been treated in the first process chamber (0076) wherein the second process chamber includes a treatment vessel having a container shape and a support member which supports the substrate while the substrate is treated inside the treatment vessel (0076). Iwao fails to teach linearly irradiating a linear laser in a direction along a radius of the substrate, wherein a movement speed of the laser is inversely proportional to a distance between the laser and a center of rotation of the substrate. 
First, Ranish teaches a laser annealing apparatus for a rotating substrate (abstract) wherein the linear laser is linearly irradiated to the rotating substrate in a direction along a radius of the substrate and wherein the radial width of the irradiator is smaller than the radius of the 
Second, Nagaishi teaches a laser scanning apparatus (abstract) wherein the laser is linearly irradiated (see Figure 1C) across a spinning substrate (column 4, lines 60-63 and Figure 1A) over a radius of the substrate (column 5, lines 25-32) and where the linear movement speed of the laser irradiator between a center of the substrate and an outer edge of the substrate is inversely proportional to a distance between the laser irradiator and the center of rotation of the substrate (column 6, lines 4-13). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwao in view of Ranish’s system such that the laser is scanned on a rotating substrate that has a constant speed to have the movement speed of the laser be inversely proportional to the distance from the center of rotation as disclosed by Nagaishi. One would have motivated to make this modification in that it would provide consistent dwell times of the laser across the entire substrate to provide uniform irradiation (see Nagaishi at column 6, lines 4-7).

II.	Regarding claim 20, Iwao in view of Ranish and Nagaishi teach all the limitations of claim 15 but fail to explicitly teach the wavelength as claimed. However, Iwao in view of Ranish prima facie evidence of obviousness.

2.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao in view of Ranish and Nagaishi as applied to claim 15 above, and further in view of Mayer et al. (U.S. PGPUB No. 2010/0144079).

	Regarding claim 19, Iwao in view of Ranish and Nagaishi teach all the limitations of claim 15 including that the substrate and film are not particularly limited (Iwao at 0021 and 0022) and the treating liquid should be selected for removing the organic substance (Iwao at 0032), but fail to teach the film is silicon nitride and the treating liquid is a phosphoric acid. However, Mayer teaches that it is desirable to remove silicon nitride films by treatment with a laser and then contact with a phosphoric acid (claims 1, 11, 12, 16 and 17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a silicon nitride film and a phosphoric acid treatment liquid in Iwao in view of Ranish and Nagaishi’s apparatus. One would have been motivated to make this modification as Iwao in view of Ranish and Nagaishi teach that the substrates and films are not limited (see above) and Iwao in view of Ranish and Nagaishi’s apparatus would allow for rapid processing of Mayer’s films in a single chamber and process.

Conclusion
	Claims 1-16, 19 and 20 are pending. 
Claims 1-9 and 12-14 are withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/